Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered July 8, 2002. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant contends that County Court erred in designating him a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.) because he accepted responsibility for his actions. We reject that contention. Defendant’s own statements to the police and the sex offender examiner indicate that defendant perceived his sexual abuse of the incapacitated victim as a consensual relationship. Thus, the court’s determination of defendant’s risk level is based on clear and convincing evidence, and we will not disturb it (see § 168-n [3]; People v Thomas, 307 AD2d 759, 760 [2003]). Present—Wisner, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.